Name: Commission Regulation (EEC) No 1198/89 of 3 May 1989 repealing Regulation (EEC) No 908/89 on the buying-in of beef by invitation to tender
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 5. 89 Official Journal of the European Communities No L 123/ 15 COMMISSION REGULATION (EEC) No 1198/89 of 3 May 1989 repealing Regulation (EEC) No 908/89 on the buying-in of beef by invitation to tender 859/89 applicable only to the first partial invitation to tender ; Whereas the conditions laid down for subsequent partial invitations to tender in Article 6 (2) of Regulation (EEC) No 805/68 are not met ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 6 (7) thereof, Whereas Article - 6 of Regulation (EEC) No 805/68 lays down the conditions, in particular those relating to prices, under which buying-in of beef may be decided by invitation to tender ; whereas Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (3) lays down in particular detailed rules on invitations to tender and the list of products eligible ; Whereas Commission Regulation (EEC) No 908/89 of 7 April 1989 on the buying-in of beef by invitation to tender (4) opens buying-in by invitation to tender pursuant to the transitional provisions of Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 908/89 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission C) OJ No L 148, 28. 6. 1968 , p. 24. (2) OJ No L 61 , 4. 3 . 1989, p. 43 . O OJ No L 91 , 4 . 4. 1989, p. 5. (") OJ No L 95, 8 . 4. 1989, p. 22 .